TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 14, 2014



                                      NO. 03-13-00343-CV


                                  Clare Trevarthen, Appellant

                                                 v.

       U.S. Bank, N.A. as Trustee for the Registered Holders of the Strtuctured Asset
               Securities Corporation, Structured Asset Investment Trust,
              Mortgage Pass-Through Certificates, Series 2003-BC6, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on April 3, 2013. Having reviewed

the record, the Court holds that Clare Trevarthen has not prosecuted her appeal and that the

appeal is therefore subject to dismissal. The Court dismisses the appeal for want of prosecution.

The appellant shall pay all costs relating to this appeal, both in this Court and the court below.